Citation Nr: 1811259	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-15 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a right shoulder injury.

2.  Entitlement to service connection for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which declined to reopen the claim of service connection for residuals of right shoulder injury.  The Veteran disagreed with that decision.  See April 2013 notice of disagreement.

Although the RO implicitly reopened the claim of service connection for residuals of a right shoulder injury by addressing the issue on its merits in a March 2014 statement of the case (SOC), the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

A videoconference hearing was held before the undersigned Veterans Law Judge in November 2017.  A transcript is of record.  At the videoconference hearing, a 60-day abeyance period for the submission of additional evidence was granted.  38 C.F.R. § 20.709 (2017).  That period of time has lapsed and no additional evidence was received.  Hence, the claim will be considered based on the current record.

The issue of entitlement to service connection for residuals of a right shoulder injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 1991 rating decision, the RO denied the claim of entitlement to service connection for residuals of a right shoulder injury.

2.  Evidence added to the record since the June 1991 rating decision is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a right shoulder injury.


CONCLUSIONS OF LAW

1.  The June 1991 rating decision that denied service connection for residuals of a right shoulder injury is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).

2.  Evidence received subsequent to the June 1991 rating decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for residuals of a right shoulder injury.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2017).  In particular, this decision grants in full that portion of the claim that is being addressed (i.e., the request to reopen a claim of service connection for residuals of a right shoulder injury).  As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist on these matters.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for residuals of right shoulder injury was denied initially in June 1991.  The RO essentially determined that there was no evidence of chronic residuals of a right shoulder injury found on military separation physical examination or at the time of a May 1991 VA examination, which included x-ray views of the right shoulder.  The Veteran did not appeal the June 1991 decision nor was new and material evidence received within a year of that decision.  The June 1991 decision thereby became final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 3.104, 3.156(b) (2017).   

At the time of the last final decision pertaining to the Veteran's residuals of right shoulder injury, the evidence of record mainly consisted of the Veteran's service treatment records as well as the May 1991 VA examination report of the Veteran's shoulders.

The evidence that has been received since the June 1991 rating decision includes updated VA treatment records, August 2012 and February 2014 VA examination reports, and testimony from the November 2017 Board hearing.

Most notably, at the November 2017 Board hearing, the Veteran testified to his in-service injury to his right shoulder.  Specifically, he recounted injuring his right shoulder while loading a tent onto a truck.  The injury is confirmed by his service treatment records.  Moreover, the Veteran testified that he has suffered continuous pain in the right shoulder following the injury.  He indicated he has been receiving ongoing treatment from the VA and recently was told he may need surgery on the right shoulder.  As addressed in the remand section below, these records are not included in the claims file at this time.  Nevertheless, the Veteran's testimony regarding his ongoing treatment from the VA suggests he may now have a diagnosed disability for the right shoulder, and is presumed credible for the purposes of determining whether new and material evidence has been submitted.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Accordingly, the Board concludes that the June 1991 rating decision will be reopened because new and material evidence has been received.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (explaining that evidence is considered new if it was not previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim).   

Adjudication of the Veteran's claim for entitlement to service connection for residuals of right shoulder injury does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim for residuals of right shoulder injury.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for residuals of right shoulder injury is reopened; the claim is allowed to this extent only.


REMAND

The Veteran contends he is entitled to service connection for residuals of a right shoulder injury which he suffered in service.

A VA examination was performed in August 2012 which found no diagnosis for the Veteran's right shoulder.  Another VA examination was performed in February 2014.  While the examiner found the Veteran had shoulder pain, there was no objective evidence to make a diagnosis.  The examiner noted the Veteran had normal x-rays and an MRI in 2013 of the right shoulder showing mild degenerative changes.  The examiner indicated that such mild changes were not unusual for a person of the Veteran's age. 

While the record does not presently reflect a diagnosis for the Veteran's right shoulder, at the November 2017 Board hearing, the Veteran testified he has received ongoing treatment from the Ralph A. Johnson VA Medical Center (VAMC) in Charleston, South Carolina and at the Community Based Outpatient Clinic (CBOC) in Myrtle Beach, South Carolina.  The Veteran testified that he had a recent MRI which showed abnormal vessels.  He further stated that one doctor recently indicated he would need surgery on the right shoulder soon, but did not provide a date.

A careful review of the evidence of record shows the most recent VA Myrtle Beach treatment records are dated December 2016.  Moreover, the record does not appear to include recent treatment records from the Charleston VAMC.  

In light of the Veteran's testimony regarding his recent treatment and reports from his doctors regarding his right shoulder, the Board finds a remand is necessary to obtain all the available medical records prior to adjudicating this claim.  Moreover, due to the Veteran's contentions regarding his ongoing treatment as well as his assertions of continuous pain in the right shoulder, another VA examination should be performed to confirm whether or not there is a present diagnosis for the Veteran's right shoulder prior to adjudicating this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from VAMC in Charleston, South Carolina and from the CBOC in Myrtle Beach, South Carolina, and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following completion of the above, make arrangements for the Veteran to be afforded a VA examination for his right shoulder.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to accomplish the following:

   a.  Opine as to whether the Veteran has or had any diagnosis relating to his right shoulder during the pendency of this claim (i.e., from May 2011 t to the present).  All required diagnostic testing should be performed in order to diagnose the Veteran's source of ongoing right shoulder pain.
   
   In answering this question, the examiner is asked to specifically comment on the February 2014 VA examiner's comments regarding the 2013 MRI of the right shoulder, which showed mild degenerative changes.
   
   b.  If a diagnosis is found pertaining to the Veteran's right shoulder, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's residuals of a right shoulder injury had onset during active service, was directly caused by his right shoulder injury during his active service, or is otherwise related thereto.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112(2).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


